Citation Nr: 0620112	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  05-37 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for glioblastoma multiforme 
(malignant brain tumor). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to May 
1977 and from December 1990 to May 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for glioblastoma multiforme. 

The veteran and his spouse testified before the Board sitting 
at the RO in February 2006.  


FINDING OF FACT

The veteran's malignant brain tumor was not caused by any 
aspect of service and did not manifest to a compensable 
degree within one year following his separation from service.


CONCLUSION OF LAW

The criteria for service connection for a malignant brain 
tumor have not been met. 38 U.S.C.A. § 1101, 1110, 1112 (West  
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and December 
2005; a rating decision in July 2005; a statement of the case 
in October 2005; and a supplemental statement of the case in 
November 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
The Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The veteran seeks service connection for a malignant brain 
tumor caused by low level exposure to chemical agents during 
service in the Southwest Asia Theater of Operations from 
March 10, 1991 to March 13, 1991 in the vicinity of the 
destruction of an enemy munitions stockpile at Khamisiyah, 
Iraq. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Malignant tumors and brain tumors 
are chronic diseases with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309.

VA regulations also provide for compensation for certain 
disabilities due to undiagnosed illnesses for veterans who 
served in the Southwest Theater of Operations during the 
Persian Gulf War.  However, the veteran's illness has been 
diagnosed as glioblastoma multiforme, and thus does not 
qualify as an undiagnosed illness and those provisions of law 
are inapplicable in this case.  38 C.F.R. § 3.317; 
38 U.S.C.A. § 1117.

The service medical records are negative regarding any 
symptoms or diagnosis of a neurologic or oncogenic disease 
during service.  The evidence does not show that any brain 
tumor or malignant tumor manifested to a compensable degree 
within one year following the veteran's separation from 
service.  The veteran was first diagnosed with a malignant 
brain tumor in January 2005.

The record contains conflicting information regarding the 
veteran's location at the time of the destruction of chemical 
munitions.  The veteran received a December 2005 letter from 
the Deputy Assistant Secretary of Defense for Force Health 
Protection and Readiness (DOD letter) sent to all veterans of 
units known to have been near Khamisiyah, Iraq from March 10, 
1991, to March 13, 1991.  At that time, U.S. forces destroyed 
an enemy munitions stockpile that was later determined to 
have contained sarin and possibly other chemical agents.  At 
the February 2006 hearing, the veteran testified that he was 
present in the area as part of a civil affairs team from 
February 17, 1991, to April 6, 1991.  However, a November 
2005 letter from his commanding officer stated that his unit 
was first located in Dhahran, Saudi Arabia.  He further 
stated that on February 17, the veteran was assigned with him 
as part of a 4-soldier detachment that joined a Corps Support 
Battalion northwest of Hafa Al Batin, Saudi Arabia.  The 
Battalion supported the 3rd Armored Cavalry Regiment (3rd 
ACR).  On February 24, the team followed the 3rd ACR into 
Iraq.  They traveled through the Euphrates River Valley to a 
base camp.  However, on February 28, the team detached and 
returned to Log Base Charlie near Rafha, Saudi Arabia, 
several hundred miles from Khamisiyah, where it remained 
until departure from the Theater.  It is not clear whether 
the veteran's actual location from March 10 to March 13 was 
within the affected area.  However, for the purposes of this 
analysis, the Board will consider that that veteran was 
possibly exposed to low level chemical agents. 

The DOD letter notified the veteran of a recently published 
study by researchers at the Veteran's Health Administration 
and National Academy of Sciences, Institute of Medicine 
(Bullman Study).  The study compared the cause-specific 
mortality of Army Gulf War veterans potentially exposed to 
low level nerve agents near Khamisiyah in March 1991 with 
unexposed Gulf War veterans.  The researchers concluded that 
exposure to chemical munitions at Khamisiyah may be 
associated with an increased risk of brain cancer deaths, but 
that additional research was necessary to confirm the 
finding.  The DOD letter noted that previous studies in 1997 
and 2000 determined that exposure to sarin was very low and 
that medical personnel in the area noted no health problems 
related to nerve agent exposure at the time.  DOD also stated 
that current medical evidence is that such low levels of 
exposure are not likely to cause long term health effects. 

The VA Undersecretary for Health also issued a letter in 
September 2005 (VHA letter) that addressed issues raised by 
the Bullman Study.  The Undersecretary noted that Congress 
mandated a literature review by the Institute of Medicine to 
evaluate the Bullman study.  The Undersecretary noted several 
problem areas.  The model used by DOD to predict which units 
may have been exposed has been criticized by the Government 
Accountability Office and the Institute of Medicine as being 
unreliable.  The authors themselves acknowledge that sarin 
and organophosphorous nerve agents in general are not 
carcinogens.  The multiple statistical comparisons used in 
the study could easily have lead to a false association 
between exposure and brain cancer.  Finally, a 2000 Institute 
of Medicine review and 2004 update looked at a large body of 
scientific literature and concluded that the evidence did not 
support any long term effects of sub-clinical sarin exposure. 

The record contains letters and treatment notes from three of 
the veteran's attending physicians from the Mayo Clinic in 
Rochester, Minnesota.  In January 2005, a physician 
conducting an initial diagnosis noted that the cause of the 
veteran's symptoms was unclear.  He noted that the veteran 
was extremely healthy with no systemic illnesses or history 
of trauma up to that time.  In February 2006, a neurosurgeon 
noted his review of the DOD and VHA letters and stated that 
there was a possibility that the veteran's tumor was 
precipitated by exposure to sarin.  However, he also stated, 
"Clearly more work needs to be done to understand this 
possible relationship...but...these reports...raise the clear cut 
concern about linkage of sarin to brain tumors, specifically 
gliomas."  In June 2006, an oncologist noted that the 
veteran told him of his presence at Khamisiyah and brought 
the Bullman study to his attention.  He stated, "Although 
any biological association between such chemical exposure and 
brain tumors is unknown to me, the association in this 
particular report is significant."

The record also contains a May 2006 assessment of the 
veteran's condition by the Chief of Neurology at the Harry S. 
Truman Memorial Veterans' Hospital in Columbia, Missouri.  
The VA physician reviewed the case file and noted that 
glioblastoma is the most malignant tumor type and its cause 
and treatment has been studied for many years.  He stated, 
"Thus far no causal link has been established between any 
physical or chemical agent and this tumor.  There is a 
suspicion that some case could have been caused by ionizing 
radiation, but this has not been established with any degree 
of certainty."  The physician stated that he lacked 
scientific evidence to link chemical warfare agents to 
primary gliomas of the brain.

The Board concludes that even if the veteran was exposed 
to low level chemical agents or low level sources of 
ionizing radiation, the preponderance of medical 
evidence shows that neither was the cause of the 
veteran's malignant brain tumor.  All four physicians 
who made statements for the record were aware of the 
veteran's excellent health prior to the onset of his 
symptoms.  The veteran's attending physicians at the 
Mayo clinic took note of the Bullman study but made 
conditional associations to the veteran's specific 
disease with cautionary comments of the need for 
additional medical review.  Warren v. Brown, 6 Vet. App. 
4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative).  The 
Board finds that the opinions offered by the private 
physicians were condition.  One stated that there was "a 
possibility" of a relationship between the veteran's 
glioblastoma multiforme and sarin exposure.  Another 
noted the statistical significance found in the Bullman 
Study, but did not provide any opinion that the 
veteran's glioblastoma multiforme was related to sarin 
exposure.  The claims folder lacks any medical opinion 
or evidence to show that it is at least as likely as not 
that the veteran's glioblastoma multiforme is the result 
of exposure to sarin during his service.

The VA Undersecretary for Health has discussed several 
problems with the Bullman study, some of which are 
acknowledged by the authors themselves.  Furthermore, 
the May 2006 VA opinion found that no causal link has 
been established between any physical and chemical agent 
and glioblastoma.  The Board finds that opinion to be 
the most probative evidence in this case.  The physician 
who provided the opinion is the Chief of Neurology at a 
VA Hospital.  He reviewed the medical records contained 
in the claims folder and the February 2006 statement by 
the private physician.  He provided the clearest 
statement of record as to whether glioblastomas could be 
related to exposure to chemical agents.  Unfortunately, 
he found that they could not.

Regrettably, the weight of the credible medical evidence 
demonstrates that the veteran's current malignant brain tumor 
was not shown in service and first manifested many years 
after service.  The evidence also does not show that it is at 
least as likely as not that the glioblastoma multiforme is 
related to his active service or any incident therein.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a malignant brain tumor is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


